UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q xQuarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2011 - or - o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period fromto Commission File Number 0-22981 GEORGIA-CAROLINA BANCSHARES, INC. (Exact name of registrant as specified in its charter) Georgia 58-2326075 (State or other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 3527 Wheeler Road, Augusta, Georgia 30909 (Address of principal executive offices, including zip code) (706) 731-6600 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YESxNO o Indicate by check mark whether the registrant has submitted electronically and has posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YESxNO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated fileroAccelerated filero Non-accelerated filer oSmaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES oNO x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at November 14, 2011 Common Stock, $.001 Par Value 3,590,760 shares GEORGIA-CAROLINA BANCSHARES, INC. Form 10-Q Index Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Consolidated Balance Sheets as of September 30, 2011 and December 31, 2010 2 Consolidated Statements of Operations for the Three and Nine Months Ended September 30, 2011 and 2010 3 Consolidated Statements of Comprehensive Income for the Three and Nine Months Ended September 30, 2011 and 2010 4 Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2011 and 2010 5 Notes to Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 26 Item 3. Quantitative and Qualitative Disclosures about Market Risk 37 Item 4. Controls and Procedures 37 PART II. OTHER INFORMATION Item 6. Exhibits 38 SIGNATURES 39 EXHIBIT INDEX 40 CERTIFICATIONS 41 Part I - FINANCIAL INFORMATION Item 1.Financial Statements. GEORGIA-CAROLINA BANCSHARES, INC. Consolidated Balance Sheets (dollars in thousands, except share and per share data) September 30, December 31, (Unaudited) (*) ASSETS Cash and due from banks $ $ Securities available-for-sale Loans, net of allowance for loan losses of $7,683 and $7,866, respectively Loans, held for sale Bank premises and fixed assets Accrued interest receivable Other real estate owned, net of allowance Deferred tax asset, net Federal Home Loan Bank stock Bank-owned life insurance Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Deposits: Non-interest bearing $ $ Interest-bearing: NOW accounts Savings Money market accounts Time deposits of $100,000, and over Other time deposits Total deposits Borrowings: Repurchase agreements Long term Federal Home Loan Bank borrowings Other borrowings - Other liabilities Total liabilities Shareholders’ equity: Preferred stock, par value $.001; 1,000,000 shares authorized; none issued - - Common stock, par value $.001; 9,000,000 shares authorized; 3,568,496 and 3,536,715 shares issued and outstanding 4 4 Additional paid-in-capital Retained earnings Accumulated other comprehensive income Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See notes to consolidated financial statements. *Derived from audited consolidated financial statements. 2 GEORGIA-CAROLINA BANCSHARES, INC. Consolidated Statements of Operations (Unaudited) (dollars in thousands, except per share data) Three Months Ended Nine Months Ended September 30, September 30, Interest income Interestand fees on loans $ Interest on taxable securities Interest on nontaxable securities 92 89 Interest on Federal funds sold and cash in banks 22 11 72 25 Total interest income Interest expense Interest on time deposits of $100,000 or more Interest on other deposits Interest on funds purchased and other borrowings Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Non-interest income Service charges on deposits Gain on sale of mortgage loans Other income Total non-interest income Non-interest expense Salaries and employee benefits Occupancy expenses Other expenses Total non-interest expense Income (loss) before income taxes -520 Income tax expense (benefit) -555 Net income $ $ $ $
